       Case 1:18-cv-00194-DMT-CRH Document 48 Filed 08/18/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 Carita Burns and John Burns,

                                       Plaintiffs,

 vs.
                                                                         Civil No.: 1:18-cv-00194
 Secure Energy Services, Inc.; Secure Energy
 Serviecs USA, LLC; Eugene Davis; and
 Keith Daniel Klein,

                                    Defendants.


       ORDER ADOPTING STIPULATION OF DISMISSAL WITH PREJUDICE


[¶1]   THIS MATTER comes before the Court upon a Stipulation of Dismissal with Prejudice

filed on August 14, 2020. See Doc. No. 47. The Parties have stipulated to the dismissal of this

case, including all of Plaintiffs’ claims against the Defendants pursuant to Rule 41(a)(1)(A)(ii) of

the Federal Rules of Criminal Procedure. Id. The Parties also stipulated to bear their own attorney’s

fees and costs.

[¶2]   Upon consideration, the Court ADOPTS the Stipulation in its entirety. It is therefore

ORDERED that this case is DISMISSED with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure. The parties shall bear their own attorney’s fees and costs.

[¶3]   IT IS SO ORDERED.

           DATED August 18, 2020.

                                                      Daniel M. Traynor, District Judge
                                                      United States District Court
